 1                                                                           Hon. Mary Alice Theiler

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
      JAY HILL,
11                                                       NO. 2:18-cv-00498-MAT
                                   Plaintiff,
12
      vs.                                                STIPULATION FOR AN ORDER OF
13                                                       VOLUNTARY DISMISSAL WITH
      THE BOEING COMPANY EMPLOYEE                        PREJUDICE PURSUANT TO F.R.C.P.
14    HEALTH AND WELFARE BENEFIT PLAN                    41(a)(1)(A)(ii)
      (PLAN 503), and AETNA LIFE
15    INSURANCE COMPANY, a foreign                       NOTED FOR CONSIDERATION:
      corporation,                                       March 28, 2019
16
                                   Defendants.
17

18          The parties, through their attorneys of record, hereby stipulate and agree that the above-
19   captioned action, including all claims, shall be voluntarily dismissed with prejudice, and with
20   each party bearing its own costs and fees, pursuant to Federal Rule of Civil Procedure
21   41(a)(1)(A)(ii).
22          The parties move the Court to enter an order dismissing the lawsuit with prejudice and
23   without an award of fees or costs to any party.
24

25

26
                                                                      GORDON REES SCULLY 
     STIPULATION FOR AN ORDER OF VOLUNTARY                            MANSUKHANI, LLP  
     DISMISSAL WITH PREJUDICE PURSUANT TO                             701 5th Avenue, Suite 2100
     F.R.C.P. 41(a)(1)(A)(ii) - 1                                     Seattle, WA 98104
     Civil Action No. 2:18-cv-00498-MAT                               Telephone: 206.695.5100
                                                                      Facsimile: 206.689.2822
 1         IT IS SO STIPULATED.
                                      OWEN | VANDERBRUG
 2
                                      By: /s/ Vanessa . Vanderbrug
 3                                        Vanessa M. Vanderbrug, WSBA #31668
                                          James M. Owen, Jr., WSBA #29247
 4                                        1001 Fourth Avenue, Suite 3200
                                          Seattle, Washington 98154
 5                                        Tel.:     206.467.1400
                                          Fax:      206.467.4884
 6                                        Email: Vanessa@owenvanderbrug.com
                                          Email: James@owenvanderbrug.com
 7
                                             Attorneys for Plaintiff
 8

 9
                                      GORDON REES SCULLY MANSUKHANI, LLP
10
                                      By: /s/ Sarah N. Turner
11                                        Sarah N. Turner, WSBA #37748
                                          701 5th Avenue, Suite 2100
12                                        Seattle, Washington 98104
                                          Tel.:     206.695.5100
13                                        Fax:      206.689.2822
                                          Email: sturner@grsm.com
14
                                             Attorney for Defendants
15

16                                      I.        ORDER
17         Based on the parties’ Stipulation, IT IS SO ORDERED.

18
           DATED: April 1, 2019.
19

20

21

22
                                                       A
                                                       Mary Alice Theiler
                                                       United States Magistrate Judge
23

24

25

26
                                                                       GORDON REES SCULLY 
     STIPULATION FOR AN ORDER OF VOLUNTARY                             MANSUKHANI, LLP  
     DISMISSAL WITH PREJUDICE PURSUANT TO                              701 5th Avenue, Suite 2100
     F.R.C.P. 41(a)(1)(A)(ii) - 2                                      Seattle, WA 98104
     Civil Action No. 2:18-cv-00498-MAT                                Telephone: 206.695.5100
                                                                       Facsimile: 206.689.2822
